Exhibit 10.6 Dated this 30th day of December 2009 BETWEEN GREAT EAST PACKAGING INTERNATIONAL LIMITED (the “Grantor”) and GREAT EAST PACKAGING HOLDINGS LIMITED (the “Grantee”) ***** OPTION AGREEMENT in respect of 9,638,769 ordinary shares of GREAT EAST PACKAGING INTERNATIONAL LIMITED ***** THIS OPTION AGREEMENT is made on the 30th day of December 2009 BETWEEN 1. GREAT EAST PACKAGING INTERNATIONAL LIMITED, a company incorporated under the laws of the British Virgin Islands whose registered office is situate at P.O. Box 3140, Road Town, Tortola, British Virgin Islands (the “Grantor”); and 2. GREAT EAST PACKAGING HOLDINGS LIMITED, a company incorporated under the laws of the British Virgin Islands whose registered office is situate at P.O. Box 3140, Road Town, Tortola, British Virgin Islands (the “Grantee”) WHEREAS (A) The Grantor is a private company limited by shares incorporated under the laws of the British Virgin Islands. As at the date hereof, the Grantor has an authorized share capital of US$10,000,000.00 divided into 10,000,000.00 shares with no par value with one vote for each share, of which 6,425,846 shares have been issued and are fully paid up. (B) The Grantor is desirous of granting the Grantee an option to subscribe the Option Shares (as defined herein below) from the Grantor, on the terms and subject to the conditions herein. NOW IT IS HEREBY AGREED as follows:- 1.
